MILLER, Judge
(concurring):
While Senior Judge Arrowood’s opinion precisely states my position insofar as it goes, it simply does not go far enough.
I emphatically agree with the lead opinion’s implicit acknowledgement that by publishing United States v. Trottier, 9 M.J. 337 (C.M.A. 1980), the United States Court of Military Appeals (C.O.M.A.), effectively unyoked the military justice system from the harness that Court had created by its earlier decisions, preventing military courts from considering all but twelve of the numerous jurisdictional considerations specifically legitimatized for use by military courts in the United States Supreme Court cases of Relford v. Commandant, 401 U.S. 355, 91 S.Ct. 649, 28 L.Ed.2d 102 (1971), and Schlesinger v. Councilman, 420 U.S. 738, 95 S.Ct. 1300, 43 L.Ed.2d 591 (1975).
What I object to is that, once having reached this conclusion, my brother was unwilling to freely apply the considerations he had acknowledged were resurrected. Instead, he penuriously applied only those resurrected considerations that were least inconsistent with the principles of COMA’s pre-Trottier, jurisdictional holdings; holdings that clearly had been premised in part upon the sanctity of the very restrictions he had just found to be invalid.
While I appreciate my brethren’s exercise of conventional wisdom in declining to “rush in” the door “cracked” by Trottier, supra, it is my personal conviction that previous jurisdictional decisions now made dubitable by Trottier, supra, have already seriously impacted upon the disciplinary effectiveness of our fighting forces. Consequently, I am compelled to disregard such conventional wisdom in this instance, even at the risk of stultification.
In my view, Trottier, supra, not only invalidated restrictive principles of COMA’s previous interpretations of O’Callahan v. Parker, 395 U.S. 258, 89 S.Ct. 1683, 23 L.Ed.2d 291 (1969), Relford, supra, Parker v. Levy, 417 U.S. 733, 94 S.Ct. 2547, 41 L.Ed.2d 439 (1974), and Councilman, supra, but, also, manifestly signaled COMA’s desire to reconsider all of its previous jurisdictional decisions based upon such unduly restrictive principles. Consequently, until COMA expressly reaffirms jurisdictional decisions it made from United States v. Uhlman, 1 M.J. 419 (C.M.A. 1976), until Trottier, supra, I view each of them to be without further precedential value.
In the case at bar, the accused’s military status clearly facilitated the deception of his intended victim and permitted him to achieve his desired goal. Additionally, a fellow airman suffered an apparent legal prejudice by being named debtor on the loan negotiated by the accused and stood to suffer the possible consequences, both military and civilian, flowing from the accused’s act. Either of these factors alone is clearly sufficient to make his offense “service-connected” within the meaning given that term by O’Callahan, supra, even prior to the more expansive definitions later superimposed upon the term’s use by Relford, supra, and Councilman, supra. See, United States v. Morisseau, 19 U.S.C.M.A. 17, 41 C.M.R. 17 (1969), United States v. Peak, 19 U.S.C.M.A. 19, 41 C.M.R. 19 (1969), United States v. Frazier, 19 U.S.C.M.A. 40, 41 C.M.R. 40 (1969), United States v. Rego, 19 U.S.C.M.A. 9, 41 C.M.R. 9 (1969), and United States v. Camacho, 19 U.S.C.M.A. 11, 41 C.M.R. 11 (1969).
Having emphasized these two specific “service connections,” which I view as wholly determinative, however, I would go much further. I would add to the bases of service connection enumerated in the lead opinion additional individual factors which, when combined with the military status of the accused, I would view as sufficient in and of themselves to satisfy the requirement of “service-connection” as expanded by the Supreme Court decisions subsequent to O’Callahan, supra. In doing so, I would interpret the last sentence of the quote from Councilman, supra, contained in the lead opinion as a recognition on the part of the Supreme Court that military courts possess sufficient military expertise to take judicial notice of the effect of particular acts of misconduct on the factors and considerations it has deemed to be relevant to the question of “service connection.”
*825My first additional basis for establishing jurisdiction would rest upon the well known fact that civilian communities are generally reluctant to prosecute first offenders for offenses involving losses of a “mere $100.00” when the offender is already the subject of a court-martial at a near-by military installation for a closely related offense. Resultantly, if the military failed to try the off-base offenses here, it is unlikely that they would be tried at all because it is doubtful that civilian courts whose principal concerns are other than the vindication of military disciplinary authority would in reality be present and available for prosecution of two off-base offenses such as confront us here.1
Secondly, I would find that the off-base offenses here are so closely related to the on-base theft, as to give the court-martial “pendant” jurisdiction over the offenses, even if it would not otherwise have exercised such jurisdiction. In simple point of fact, I conclude that failing to try the related off-base offense together with the on-base theft, because of “the presence and availability of a civilian court in which the case could be prosecuted,”2 would violate military justice concepts, favorable to the accused. In the absence of such a procedure, if the accused were to be tried at all for the related off-base offenses,3 he would be subjected to two trials for what is essentially one criminal scheme. Not only would such a result be prejudicial to the offender in terms of emotional stress and probable sentencing, but it would be contrary to the interests of overall judicial economy.4
Third, as a result of my second additional finding, I would find that the apparent unfairness inherent in a system requiring two separate trials for offenses growing out of one criminal scheme further contributes to still existing perceptions among some military personnel of an “unjust” Military Code.5 Unless there is rectification, the result will be a continuing denigration of military morale and effectiveness.6
Fourth, and finally, I would point out the ultimate consequences of a jurisdictional scheme which creates the apparent conflict between my first and second additional findings. Without some sort of “pendant” or “forum convenience” concept recognized by military courts as applicable to jurisdictional determinations, there can be no expectation of uniform treatment of servicemen as to combination on and off-base offenses throughout the respective states. Such designed uncertainty as to the consequences of a service member’s actions, depending as it does solely on the whims of local communities to which service members happen to be assigned, is wholly inimicable to the continuing goals of uniformity in military justice. If, as the drafters of this Code perceived, concrete expectations of uniform punishment for deviant behavior are essential to the maintenance of military discipline, this particular enigma should not, and need not, be tolerated.
In closing, I note that in the lead opinion, Senior Judge Arrowood mentions the accused’s military status as a factor in determining military jurisdiction. I view this recognition, tacit though it may be, as significant. For, although, as he notes, the Supreme Court in O’Callahan, supra, et a/., indicated status alone is insufficient to vest jurisdiction in the Military Justice system when weighed against the Relford, supra, and Councilman, supra, factors, it, nevertheless, undeniably goes a long way toward establishing such jurisdiction.
*826Viewing military status of an offender in light of the Relford, supra, and Councilman, supra, jurisdictional criteria, I find it relevant because: (a) the military commander has inherent responsibility for the maintenance of order in his command and authority to maintain that order; (b) the conviction that Article I, § 8, Cl. 14, vesting in the Congress the power “To make Rules for the Government and Regulation of the land and naval forces,” means, in appropriate areas beyond the purely military offense, more than the mere power to arrest a serviceman-offender and turn him over to the civil authorities; (c) the distinct possibility that civil courts, particularly non-federal courts, will not have an overriding interest, concern and capacity for all cases that vindicate the military’s disciplinary authority within its own community; (d) the misreading and undue restriction of O’Callahan, supra, if interpreted so as to confine the court-martial to the purely military offense that has no counterpart in nonmilitary law; and (e), more generally, the direct impact that off base criminal offenses have on military discipline and effectiveness, which cannot be properly vindicated by the often inconsistent decisions of officials in various civilian communities who are not sensitive to the requirements of instilling in military members implicit obedience to orders of command.
Commission of any felony offense unquestionably has the effect of denigrating the pride possessed by other members of an accused’s unit in the behavior and disciplinary status of that unit. Additionally, and in a far wider perspective, if the military lacks jurisdiction over such a “major” offense, it detrimentally affects accountability for the servicemember’s actions to his commander. When justice decisions are removed from the hands of the military commander and action, if any, is left to the option of local civilian communities, it is clear the commander’s task of maintaining discipline or effectuating unquestioning obedience of his people’s whole beings to competent orders is adversely impacted. Only when it is realized that effectuating such obedience remains at the heart of creating an effective fighting force, does the factor of military status begin to assume its proper proportion in the determination of the “service connection” upon which jurisdiction is now based.
In my view, a fair reading of the Supreme Court cases in the area establishes that the military status of the offender is so significant that when combined with any one of the other findings I have alluded to herein, it amply provides the requisite “service connection” necessary for military jurisdiction in this case.

. See Relford v. Commandant, 401 U.S. 355, 91 S.Ct. 649, 28 L.Ed.2d 102 (1971), consideration (e) and seriatim factor (8).


. See Relford, supra, seriatim factor (8).


. As noted ..x the discussion of my first additional finding such a prosecution is unlikely, but possible.


. See Judge Cook’s concurring opinion in United States v. Roberts, 4 M.J. 91 (C.M.A. 1977), Manual for Courts-Martial, 1969, (Rev.), paragraph 33-h, and the criteria from Schlesinger v. Councilman, 420 U.S. 738, 95 S.Ct. 1300, 43 L.Ed.2d 591 (1975) quoted herein.


. See D.O.D. Report of the Task Force on the Administration of Military Justice in the Armed Forces (30 November 1972).


. See Relford, supra, consideration (c).